Per Curiam.

In this action for damages, both personal injury and property, arising out of an automobile collision, the verdict of the jury was for the plaintiff for actual damages in the amount of $1,500.00. Plaintiff moved for a new trial on the ground that such verdict was inadequate. The appeal is from an order of the trial judge granting such motion, in *395which order his Honor reviewed the evidence as to damages and concluded:
“In view of the extent of the damages to person and property proven by the greater weight of the evidence, I am of the opinion that the verdict is inadequate * *
It is clear that his order was based solely upon a consideration of the evidence and a conclusion therefrom by the trial judge contrary to that of the jury.
“It is well settled in this state that the trial judge has the authoriy and responsibility to grant a new trial when, in his judgment, the verdict of the jury is contrary to the fair preponderance of the evidence and that an order granting a new trial on such ground is not appealable. Lee v. Kirby, 243 S. C. 185, 133 S. E. (2d) 127; Mark v. Frito-Lay et al., 243 S. C. 376, 133 S. E. (2d) 833.” Adams v. Duffie, 244 S. C. 365, 137 S. E. (2d) 276 (1964).
Appeal dismissed.
Moss, C. J., Lewis, Bussey and Littlejohn, JJ., and Louis Rosen, Acting Associate Justice, concur.